Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors Leuthold Funds, Inc. In planning and performing our audits of the financial statements of Leuthold Core Investment Fund, Leuthold Select Industries Fund, Grizzly Short Fund, Leuthold Asset Allocation Fund, Leuthold Select Equities Fund, Leuthold Undervalued & Unloved Fund, and Leuthold Global Fund (the Funds), as of and for the period ended September 30, 2008, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Funds’ internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Funds' internal control over financial reporting.
